Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 22, 2018

                                     No. 04-17-00763-CR

                               Ronald Charles WOOLRIDGE,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR4822
                           Honorable Laura Parker, Judge Presiding


                                        ORDER
       The Appellant’s Motion for Suspension and Recalculation of Deadline for filing brief is
hereby GRANTED.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court